1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     SAYBYN BORGES
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 2:18-cr-136 TLN
12                     Plaintiff,                 STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13            v.
14    ALFREDO SANCHEZ, et. al.,                    DATE:          October 18, 2018
                                                   TIME           9:30 a.m.
15                     Defendant.                  JUDGE:         Hon. Troy L. Nunley
16
17           IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
18   Scott, through Assistant United States Attorney Cameron Desmond, Robert L. Forkner, attorney
19   for ALFREDO SANCHEZ, and Heather Williams, Federal Defender, through Assistant Federal
20   Defender Hannah R. Labaree, attorneys for SAYBYN BORGES, that the status conference
21   scheduled for October 18, 2018, be vacated and be continued to November 29, 2018, at 9:30 a.m.
22           To date, defense counsel has received a total of 106 pages of documents in discovery, as
23   well as photographs and surveillance footage. Additional discovery is pending. Defense counsel
24   requires additional time to review discovery with the defendants and to continue with the
25   investigation in this case.
26           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27   excluded from this order’s date through and including November 29, 2018, pursuant to 18
28   U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
      Stipulation and Order                         -1-
      to Continue Status Conference
1    Code T4 based upon continuity of counsel and defense preparation.
2
     DATED: October 10, 2018                    /s/ Robert L. Forkner
3
                                                Attorney for defendant
4                                               ALFREDO SANCHEZ
     DATED: October 10, 2018                    Respectfully submitted,
5
6                                               HEATHER E. WILLIAMS
                                                Federal Defender
7
8                                               /s/ Hannah R. Labaree
                                                HANNAH R. LABAREE
9                                               Assistant Federal Defender
                                                Attorneys for Defendant
10                                              SAYBYN BORGES
11
     DATED: October 10, 2018                    MCGREGOR W. SCOTT
12
                                                United States Attorney
13
                                                /s/ Cameron Desmond
14                                              CAMERON DESMOND
                                                Assistant United States Attorney
15                                              Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                       -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on November 29, 2018, at 9:30 a.m. The Court
9    orders the time from October 18, 2018 up to and including November 29, 2018, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13
14   Dated: October 11, 2018                                ________________________________
                                                            HON. TROY L. NUNLEY
15                                                          United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
